DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Office Action is in response to an AMENDMENT entered 8/25/2022 for the patent application 17/328778 filed 5/24/2021.

Status of Claims
A preliminary amendment filed 1/5/2022 has been acknowledged and entered. Claims 1-20, 22-25, 31, 32, 40 have been canceled. Claims 41-47 have been added. Claims 21, 26-30, 33-39 and 41-47 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 26, 30, 31, 33, 35, 39, 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 15 of conflicting Patent No. 11,017,160 B2 in view of US Pub. No. 20080270905 A1 to Goldman and in view of US Patent No. 8,591,332 B1 to Bright. Look below for example.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 11,017,160 B2
8




8



1
Pending Application 17/328778
21
22
23
24
25
26
27
28
29
30
Conflicting Patent No. 11,017,160 B2
1

1 and 6

1



15

Pending Application 17/328778
31
32
33
34
35
36
37
38
39
40


Conflicting Patent No. 11,017,160 B2
15









Pending Application 17/328778
41
42
43
44
45
46
47






Table 2 illustrates a mapping between the limitations claim 21 of the pending application and claim 8 of the conflicting Patent No. 11,017,160 B2. Claim 30 and 39 of pending application and claim 1 and 15 in the conflicting Patent No. 11,017,160 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,017,160 B2
Claim 8 of Conflicting Application
Serial Number (17/328778)
Claim 21 of Pending Application
8. A method, comprising: 
21. (New) A method comprising: 
determining, by a first computing device, photographic images to include in a media presentation, the photographic images stored in one or more media resources associated with a social network, the photographic images being associated with a user of the social network; generating, by the first computing device, the media presentation and a link for the media presentation that links the media presentation to the one or more media resources, wherein the generating of the media presentation comprises populating the media presentation with: the photographic images; audio media; one or more graphic elements; and one or more virtual spaces;
determining, based on received input, a style to apply to a video, the video being associated with a user of a social network, wherein the style supports movement of the video; generating the video with the determined style

displaying a user interface that includes a preview of the video with the determined style and a button bar comprising a row of buttons, wherein at least one button in the row of buttons is associated with one or more editing tools, wherein selection of the at least one button causes content associated with the respective editing tool to be displayed in the user interface;
storing the media presentation at a service provider; receiving a request, from the user of the social network, to publish the media presentation to a selected channel of the social network associated with the user; in response to receiving the request to publish, sharing, by the service provider, the media presentation through the selected channel via the social network such that the media presentation can be displayed by a plurality of computing devices, 
receiving a request, from the user of the social network, to publish the video with the determined style to a channel of the social network associated with the user; 
and 


wherein the plurality of computing devices are associated with a plurality of users having access to the selected channel such that the media presentation is automatically loaded into the selected channel associated with the user; and when the media presentation is viewed, causing the audio media to play and the photographic images to move progressively to present the photographic images as a narrative, wherein the photographic images and the graphic elements are provided in the virtual spaces and are able to move in multiple directions within at least one of the one or more virtual spaces.
in response to receiving the request to publish, sharing the video with the determined style through the channel via the social network such that the video can be displayed by a plurality of computing devices, wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices.


	
As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 11,017,160 B2 is:
displaying a user interface that includes a preview of the video with the determined style and a button bar comprising a row of buttons, wherein at least one button in the row of buttons is associated with one or more editing tools, wherein selection of the at least one button causes content associated with the respective editing tool to be displayed in the user interface.
Goldman displaying a user interface that includes a preview of the video and a button bar comprising a row of buttons (Goldman Fig. 13-17, ¶0121-0128, displaying user interface that includes a preview window of the video and bottom portion 1308 e.g. back/next), wherein at least one button in the row of buttons is associated with one or more editing tools, wherein selection of the at least one button causes content associated with the respective editing tool to be displayed in the user interface (Goldman Fig. 13-17, ¶0121-0128, selection of the button bar NEXT causes Fig. 14 to display editing tool 1304 e.g. add music to be displayed on the user interface);
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify conflicting patent No. 11,017,160 B2 by displaying a user interface that includes a preview of the video and a button bar comprising a row of buttons, wherein at least one button in the row of buttons is associated with one or more editing tools, wherein selection of the at least one button causes content associated with the respective editing tool to be displayed in the user interface as disclosed by Goldman.  The suggestion/motivation would have been in order to provide a preview of the video with adding different music/audio to the video thereby enhancing the user’s experience.
Conflicting patent No. 11,017,160 B2 and Goldman does not expressly disclose displaying a user interface that includes a preview of the video with the determined style; and
Bright discloses a preview of the video with the determined style (Bright Fig. 7, col. 10, ll. 25-52, displaying user interface with a preview view port 725 of the video with the applied video effects).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify conflicting patent No. 11,017,160 B2 and Goldman by a preview of the video with the determined style as disclosed by Bright.  The suggestion/motivation would have been in order to provide a preview of the video with the applied video effects allowing the user to view the video to make further edits thereby enhancing the user’s experience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26-29, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 20080270905 A1 to Goldman in view of US Patent No. 8,591,332 B1 to Bright and in further view of US Pub. No. 20080005125 A1 to Gaedeke.
As to claim 21, Goldman discloses a method comprising: 
determining, based on received input, a style to apply to a video, the video being associated with a user of a social network, wherein the style supports movement of the video (Goldman Fig. 1-6, 12-17, 41, ¶0054, 0060, 0063, 0065, 0068, 0073-0075, 0080, 0092, 0152 , determining based on user selection a template to apply to media presentation e.g. video, the template supporting the sequencing of the video and controls to move the video, video associated with the user’s webpage e.g. Facebook);
generating the video with the determined style (Goldman Fig. 1-6, 12-17, ¶0054, 0060, 0063, 0065, 0068, 0073-0075, 0080,0086, 0092, 0119, generating the video with the selected template);
displaying a user interface that includes a preview of the video and a button bar comprising a row of buttons (Goldman Fig. 13-17, ¶0121-0128, displaying user interface that includes a preview window of the video and bottom portion 1308 e.g. back/next), wherein at least one button in the row of buttons is associated with one or more editing tools, wherein selection of the at least one button causes content associated with the respective editing tool to be displayed in the user interface (Goldman Fig. 13-17, ¶0121-0128, selection of the button bar NEXT causes Fig. 14 to display editing tool 1304 e.g. add music to be displayed on the user interface);
receiving a request, from the user of the social network, to publish the video with the determined style to a channel of the social network associated with the user (Goldman Fig. 1-6, 12-17, 41, ¶0088, 0129, 0152, receiving request from the user of the social network e.g. Facebook to publish/share the video with the selected template to a web page of the social network e.g. Facebook of the user); and 
in response to receiving the request to publish, sharing the video with the determined style through the channel via the social network such that the video can be displayed by a plurality of computing devices (Goldman Fig. 1-6, 12-17, 41, ¶0088, 0129, 0152, sharing the video in response to the user’s request though the webpage via social network e.g. Facebook, where the video can be displayed by other user devices).
Goldman does not expressly disclose displaying a user interface that includes a preview of the video with the determined style; and
wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices.
Bright discloses a preview of the video with the determined style (Bright Fig. 7, col. 10, ll. 25-52, displaying user interface with a preview view port 725 of the video with the applied video effects).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Goldman by a preview of the video with the determined style as disclosed by Bright.  The suggestion/motivation would have been in order to provide a preview of the video with the applied video effects allowing the user to view the video to make further edits thereby enhancing the user’s experience.
Goldman and Bright do not expressly disclose wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices.
Gaedeke discloses receiving a request, from the user of the social network, to publish the video to a channel of the social network associated with the user (Gaedeke Fig. 1-8, 11-18, ¶0029-0033,0035, 0061, user of social network input/selection to publish/share media content to webpage/server of the social network associated with the user); and
in response to receiving the request to publish, sharing the video through the channel via the social network such that the video can be displayed by a plurality of computing devices (Gaedeke Fig. 1-8, 11-18, ¶0029, 0030, 0035-0037, sharing/transmitting the media content through the webpage/server via social network to be displayed by plurality of user devices in response to user request to publish), wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices (Gaedeke Fig. 1-8, 11-18, ¶0029, 0030, 0035, plurality of network clients associated with users having access to the webpage where the content is automatically displayed when the user visits the corresponding web page on the network clients).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Goldman and Bright by wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices as disclosed by Gaedeke.  The suggestion/motivation would have been in order to provide a provide/share media content through webpages of the social network allowing users to automatically display media content when a user visits the webpage thereby enhancing the user’s experience.
As to claim 26, Goldman disclose wherein the one or more editing tools includes a sound tool for adding audio, sound, music, or a voice-over to the video (Goldman Fig. 14, 16, ¶0125, 0127, music/audio).
As to claim 27, Goldman discloses wherein the one or more editing tools includes a text tool for adding text to the video (Goldman Fig. 11, ¶0108, insert caption into the video).
As to claim 28, Goldman discloses receiving user input via the user interface to add text to the video (Goldman Fig. 11, ¶0108, insert caption into the video); and adding text to the video prior to sharing the video (Goldman Fig. 1-6, 11-17, 41, ¶0088, 0108, 0129, 0152, adding caption before sharing).
As to claim 29, Goldman discloses receiving user input via the user interface to add music to the video (Goldman Fig. 14, 16, ¶0125, 0127, music/audio); and adding music to the video prior to sharing the video (Goldman Fig. 14, 16, ¶0088, 0108, 0129, 0152, 0125, 0127, adding music/audio before sharing).
As to claim 45 and 46, see claim 21 for similar rejection.

Claims 30, 33-39, 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 20080270905 A1 to Goldman in view of US Pub. No. 20080005125 A1 to Gaedeke
As to claims 30 and 39, Goldman discloses a system, comprising: 
at least one processor (Goldman Fig. 1-6, 12-17, 41, ¶0038, 0041); and 
a memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor (Goldman Fig. 1-6, 12-17, 41, ¶0038, 0041), perform operations comprising:
determining, based on received input, a style to apply to a video, the video being associated with a user of a social network, wherein the style supports movement of the video (Goldman Fig. 1-6, 12-17, 41, ¶0054, 0060, 0063, 0065, 0068, 0073-0075, 0080, 0092, 0152 , determining based on user selection a template to apply to media presentation e.g. video, the template supporting the sequencing of the video and controls to move the video, video associated with the user’s webpage e.g. Facebook);
generating the video with the determined style (Goldman Fig. 1-6, 12-17, ¶0054, 0060, 0063, 0065, 0068, 0073-0075, 0080,0086, 0092, 0119, generating the video with the selected template);
receiving a request, from the user of the social network, to publish the video with the determined style to a channel of the social network associated with the user (Goldman Fig. 1-6, 12-17, 41, ¶0088, 0129, 0152, receiving request from the user of the social network e.g. Facebook to publish/share the video with the selected template to a web page of the social network e.g. Facebook of the user); and 
in response to receiving the request to publish, sharing the video with the determined style through the channel via the social network such that the video can be displayed by a plurality of computing devices (Goldman Fig. 1-6, 12-17, 41, ¶0088, 0129, 0152, sharing the video in response to the user’s request though the webpage via social network e.g. Facebook, where the video can be displayed by other user devices).
Goldman does not expressly disclose wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices.
Gaedeke discloses receiving a request, from the user of the social network, to publish the video to a channel of the social network associated with the user (Gaedeke Fig. 1-8, 11-18, ¶0029-0033,0035, 0061, user of social network input/selection to publish/share media content to webpage/server of the social network associated with the user); and
in response to receiving the request to publish, sharing the video through the channel via the social network such that the video can be displayed by a plurality of computing devices (Gaedeke Fig. 1-8, 11-18, ¶0029, 0030, 0035-0037, sharing/transmitting the media content through the webpage/server via social network to be displayed by plurality of user devices in response to user request to publish), wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices (Gaedeke Fig. 1-8, 11-18, ¶0029, 0030, 0035, plurality of network clients associated with users having access to the webpage where the content is automatically displayed when the user visits the corresponding web page on the network clients).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Goldman by wherein the plurality of computing devices are associated with a plurality of users having access to the channel such that content is automatically displayed on the plurality of computing devices as disclosed by Gaedeke.  The suggestion/motivation would have been in order to provide a provide/share media content through webpages of the social network allowing users to automatically display media content when a user visits the webpage thereby enhancing the user’s experience.
As to claims 33 and 41, Goldman displaying a user interface that includes one or more editing tools for editing the video (Goldman Fig. 14, 16, ¶0125, 0127, adding music/audio).
As to claims 34 and 42, Goldman wherein the one or more editing tools includes a preview tool for previewing the video prior to sharing the video through the channel via the social network (Goldman Fig. 1-6, 12-17, 41, ¶0088, 0121-0129, 0152, displaying user interface that includes a preview window of the video and bottom portion 1308 e.g. back/next  and receiving request from the user of the social network e.g. Facebook to publish/share the video with the selected template to a web page of the social network e.g. Facebook of the user).
As to claims 35 and 43, Goldman disclose wherein the one or more editing tools includes a sound tool for adding audio, sound, music, or a voice-over to the video (Goldman Fig. 14, 16, ¶0125, 0127, music/audio).
As to claims 36 and 44, Goldman discloses wherein the one or more editing tools includes a text tool for adding text to the video (Goldman Fig. 11, ¶0108, insert caption into the video).
As to claim 37, Goldman discloses receiving user input via the user interface to add text to the video (Goldman Fig. 11, ¶0108, insert caption into the video); and adding text to the video prior to sharing the video (Goldman Fig. 1-6, 11-17, 41, ¶0088, 0108, 0129, 0152, adding caption before sharing).
As to claim 38, Goldman discloses receiving user input via the user interface to add music to the video (Goldman Fig. 14, 16, ¶0125, 0127, music/audio); and adding music to the video prior to sharing the video (Goldman Fig. 14, 16, ¶0088, 0108, 0129, 0152, 0125, 0127, adding music/audio before sharing).

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 20080270905 A1 to Goldman in view of US Patent No. 8,591,332 B1 to Bright in further view of US Pub. No. 20080005125 A1 to Gaedeke and in further view of US Pub. No. 20040091232 A1 to Appling.
As to claim 47, Goldman, Bright and Gaedeke do not expressly disclose wherein the determined style comprises a kaleidoscope style.
Appling discloses wherein the determined style comprises a kaleidoscope style (Appling ¶0067, 0126, transitional effects with kaleidoscope). 
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Goldman, Bright and Gaedeke by wherein the determined style comprises a kaleidoscope style as disclosed by Appling. The suggestion/motivation would have been in order to provide a presentation/transitional effect thereby visually enhancing the users experience.

Response to Arguments
Applicant's arguments with respect to claims 21, 26-30, 33-39 and 41-47 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 21, 26-30, 33-39 and 41-47 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426